 



Exhibit 10.26

AMERICAN STATES WATER COMPANY

2003 NON-EMPLOYEE DIRECTORS STOCK PLAN

 



--------------------------------------------------------------------------------



 



AMERICAN STATES WATER COMPANY
2003 NON-EMPLOYEE DIRECTORS STOCK PLAN

Section 1. General Description

     The American States Water Company 2003 Non-Employee Directors Stock Plan
(the “Plan”) provides for grants of stock units and stock options to
non-employee directors. The purposes of the Plan are (a) to attract, motivate
and retain eligible directors of the Company by providing to them supplemental
stock-based compensation and (b) to encourage eligible directors to increase
their stock ownership in the Company.

Section 2. Definitions

     Whenever the following terms are used in this Plan they shall have the
meaning specified below unless the context clearly indicates to the contrary:

     “Account or Accounts” means the Participant’s Stock Unit Account or Option
Dividend Equivalent Account, as the context requires.

     “Award Units” means Stock Units credited pursuant to Sections 5.1 and 5.2
and any Dividend Equivalents credited thereon pursuant to Section 5.3.

     “Board” means the Board of Directors of the Company.

     “Cause” has the same meaning as determined under Section 304 of the
California Corporations Code or any successor thereof.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Common Stock” means the Common Stock of the Company, subject to adjustment
pursuant to Section 6.

     “Committee” means the Board or a Committee of the Board acting under
delegated authority from the Board.

     “Company” means American States Water Company, a California corporation,
and its successors and assigns.

     “Dividend Equivalent” means (a), with respect to a Participant’s Option
Dividend Equivalent Account, the amount of cash dividends or other cash
distributions paid by the Company on that number of shares of Common Stock that
is equal to the number of shares subject to each outstanding Option held by the
Participant as of the applicable measurement date for the dividend or other
distribution, which amount shall be allocated as Stock Units credited to the
Participant’s Option Dividend Equivalent Account pursuant to Section 4.7; and
(b), with respect to a Participant’s Stock Unit Account, the amount of cash
dividends or other cash distributions paid by the Company on that number of
shares of Common Stock that is equal to the number of Stock Units then credited
to the Participant’s Stock Unit Account as of the applicable measurement date
for the dividend or other distribution, which amount shall be

 



--------------------------------------------------------------------------------



 



allocated as additional Stock Units to the Participant’s Stock Unit Account
pursuant to Section 5.3.

     “Distribution Subaccount” means a subaccount of a Non-Employee Director’s
Option Dividend Equivalent Account established to separately account for
Dividend Equivalents credited in the form of Stock Units with respect to each
outstanding Option.

     “Effective Date” means May 20, 2003, subject to shareholder approval at the
2004 annual meeting of shareholders.

     “Eligible Non-Employee Director” means each Non-Employee Director who first
becomes a Non-Employee Director on or after the date of the 2003 Annual Meeting
and each other Non-Employee Director who notifies the Company in writing of his
or her election to waive all benefits under the Retirement Plan in exchange for
participation in the Stock Unit Award feature under Section 5 of this Plan.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

     “Fair Market Value” on any date means (1) if the stock is listed or
admitted to trade on a national securities exchange, the closing price of the
stock on the Composite Tape, as published in the Western Edition of The Wall
Street Journal, of the principal national securities exchange on which the stock
is so listed or admitted to trade, on such date, or, if there is no trading of
the stock on such date, then the closing price of the stock as quoted on such
Composite Tape on the next preceding date on which there was trading in such
shares; (2) if the stock is not listed or admitted to trade on a national
securities exchange, the last price for the stock on such date, as furnished by
the National Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ
National Market Reporting System or a similar organization if the NASD is no
longer reporting such information; (3) if the stock is not listed or admitted to
trade on a national securities exchange and is not reported on the National
Market Reporting System, the mean between the bid and asked price for the stock
on such date, as furnished by the NASD or a similar organization; or (4) if the
stock is not listed or admitted to trade on a national securities exchange, is
not reported on the National Market Reporting System and if bid and asked prices
for the stock are not furnished by the NASD or a similar organization, the value
as established by the Committee at such time for purposes of this Plan.

     “Grant Date” means the date on which an Option is granted pursuant to
Section 4.

     “Non-Employee Director” means a member of the Board who is not an officer
or employee of the Company or a subsidiary.

     “Option or Nonqualified Stock Option” means an option to purchase a number
of shares of Common Stock granted to Non-Employee Directors pursuant to Section
4.1.

     “Option Dividend Equivalent Account” means the bookkeeping account
maintained by the Company on behalf of each Participant that is credited with
Dividend Equivalents in accordance with Section 4.7, and includes each
Distribution Subaccount.

3



--------------------------------------------------------------------------------



 



     “Participant” means any person who has been granted an Option or Award
Units under this Plan.

     “Plan” means the American States Water Company 2003 Non-Employee Directors
Stock Plan.

     “Retirement” means a retirement or resignation by a Non-Employee Director
who either (a) has attained age 65 and has provided at least five years service
as a member of the Board or (b) is required to retire from service on the Board
and not seek reelection or nomination pursuant to the Company’s director
retirement policy.

     “Retirement Plan” means the Company’s Amended and Restated Retirement Plan
for Non-Employee Directors of American States Water Company.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Stock” means a share of Common Stock.

     “Stock Unit or Unit” means a non-voting unit of measurement which is deemed
for bookkeeping and payment purposes to represent one outstanding share of
Common Stock of the Company solely for purposes of determining benefits under
this Plan, established pursuant to the grant of Award Units under Sections 5.1
and 5.2, or in respect of Dividend Equivalents under Section 4.7 or Section 5.3,
and payable solely in a share of Stock, on a one-for-one basis.

     “Stock Unit Account” means the bookkeeping account maintained by the
Company on behalf of each Participant that is credited with Award Units and
Dividend Equivalents in accordance with Section 5.

     “2003 Annual Meeting” means the Company’s 2003 annual meeting of
stockholders.

Section 3. Effective Date; Duration

     The effective date of the Plan is May 20, 2003, subject to approval of the
Company’s stockholders at their 2004 annual meeting. No awards may be granted
under the Plan after May 19, 2013. The Plan shall continue in effect until all
matters relating to Options, Stock Units and the administration of the Plan have
been completed and all payments of benefits have been made.

Section 4. Stock Option Awards

     4.1 Annual Award.

     (a) On the date of each annual meeting of stockholders during the term of
the Plan, commencing with the 2003 Annual Meeting, each Non-Employee Director in
office immediately following the annual meeting shall be granted, without
further action by the Committee, a Nonqualified Stock Option to purchase 1,000
shares of Common Stock.

4



--------------------------------------------------------------------------------



 



     (b) If any person who was not a Non-Employee Director at the immediately
preceding annual meeting of stockholders at which a grant is made pursuant to
Section 4.1(a) becomes a Non-Employee Director within six months following such
annual meeting, then such Non-Employee Director shall be granted, without any
further action by the Committee, a Nonqualified Stock Option to purchase 1,000
shares of Common Stock, the Grant Date of which shall be the date the person
takes office.

     4.2 Maximum Number of Shares. Annual grants that would otherwise exceed the
maximum number of shares allotted for issuance under the Plan contained in
Section 7.1 shall be prorated within such limitation pursuant to Section 7.2.

     4.3 Option Price. The exercise price per share of the Stock covered by each
Option granted pursuant to this Section 4 shall be 100% of the Fair Market Value
of the Stock on the Grant Date. The exercise price of any Option granted under
this Section 4 shall be paid in full at the time of each purchase in cash, by
electronic funds transfer, or by check or in shares of Stock valued at their
Fair Market Value on the date the Participant exercises the Option, or partly in
such shares and partly in cash, provided that any such shares used in payment
that were previously acquired by the Participant from the Company upon exercise
of an Option or otherwise shall have been owned by the Participant at least six
months prior to the date of exercise. The Company shall not be obligated to
deliver shares of Stock unless and until it receives full payment of the
exercise price therefor and any related conditions of the Option have been
satisfied.

     4.4 Option Period and Exercisability. Each Option granted under this
Section 4 and all rights or obligations thereunder shall expire 10 years after
the Grant Date and shall be subject to earlier termination as provided below.
Each Option shall be fully exercisable upon the Grant Date.

     4.5 Termination of Directorship.

     (a) If a Non-Employee Director’s services as a member of the Board
terminate for any reason other than Cause, then any Option granted pursuant to
this Section 4 held by such Participant shall remain exercisable for the period
of time set forth in the option agreement evidencing his or her Option.

     (b) If a Non-Employee Director’s services as a member of the Board
terminate for Cause, all unexercised Options shall terminate on the date of
termination of services.

     4.6 Option Agreements. Each Option granted to a Non-Employee Director shall
be evidenced by an agreement in a form approved by the Committee and shall
contain the terms and conditions consistent with the Plan as approved by the
Committee relating to the Option.

     4.7 Dividend Equivalent Credits to Option Dividend Equivalent Accounts.

     (a) As of each dividend record date, a Participant’s Option Dividend
Equivalent Account shall be credited with Stock Units in an amount equal to the
Dividend Equivalents representing dividends payable as of such dividend record
date on

5



--------------------------------------------------------------------------------



 



a number of shares equal to the aggregate number of shares subject to each
outstanding Option granted to such Participant divided by the then Fair Market
Value of a share of Common Stock on the dividend record date. The Dividend
Equivalents attributable to each Option granted to a Participant shall be
credited to a separate Distribution Subaccount established for such Participant.

     (b) Stock Units credited to the Participant’s Distribution Subaccount with
respect to an Option shall become payable to the Participant upon the earlier to
occur of (1) the date the Option is exercised or (2) three years from the Grant
Date.

     (c) Stock Units credited to a Non-Employee Director’s Option Dividend
Equivalent Account shall at all times be fully vested and non-forfeitable and
shall be distributed in an equivalent whole number of shares of Stock. Any
fractional share interests shall be accumulated and paid in cash on the
distribution date.

Section 5. Stock Units Awards

     5.1 2003 Awards

     (a) Continuing Eligible Non-Employee Directors. As of the date of the 2003
Annual Meeting, the Stock Unit Account of each person who is continuing in
office as an Eligible Non-Employee Director immediately following such meeting
shall be credited with a number of Stock Units equal to (1) $15,000, multiplied
by (2) the lesser of (i) the Non-Employee Director’s years of prior Board
service or (ii) 10, divided by (3) the Fair Market Value of a share of Common
Stock on the last trading date prior to the 2003 Annual Meeting.

     (b) New Non-Employee Directors. As of the date of the 2003 Annual Meeting,
the Stock Unit Account of each person who first becomes a Non-Employee Director
at the 2003 Annual Meeting shall be credited with a number of Stock Units equal
to (1) the amount of the then-current annual retainer divided by (2) the Fair
Market Value of a share of Common Stock on the last trading date prior to the
2003 Annual Meeting.

     5.2 Annual Award. As of the date of each annual meeting of stockholders
commencing in 2004, the Stock Unit Account of each Eligible Non-Employee
Director in office immediately following the annual meeting, shall be credited
with a number of Stock Units equal (1) the amount of the then-current annual
retainer payable by the Company for services rendered as a director for such
year, divided by (2) the Fair Market Value of Common Stock on the last trading
date prior to such annual meeting; provided, however, that in no event shall the
Stock Unit Account of an Eligible Non-Employee Director be credited with Stock
Units with respect to more than 10 years of service (including, for this
purpose, the number of years of service taken into account under Section
5.1(a)). Annual grants that would otherwise exceed the maximum number of shares
allotted for issuance under the Plan contained in Section 7.1 shall be prorated
within such limitation pursuant to Section 7.2.

6



--------------------------------------------------------------------------------



 



     5.3 Crediting of Dividend Equivalents to Stock Unit Accounts.

     (a) As of each dividend record date, an Eligible Non-Employee Director’s
Stock Unit Account shall be credited with additional Stock Units in an amount
equal to the Dividend Equivalents representing dividends payable as of such
dividend record date on a number of shares equal to the aggregate number of
Units credited to the Participant’s Stock Unit Account divided by the Fair
Market Value of a share of Common Stock on the dividend record date.

     (b) Stock Units credited in respect of Dividend Equivalents shall be paid
in Stock at the same time and the same manner as the Stock Units to which they
relate.

     5.4 Units and Other Amounts Vest Immediately. All Units or other amounts
credited to an Eligible Non-Employee Director’s Stock Unit Account shall be at
all times fully vested and not subject to a risk of forfeiture.

     5.5 Distribution of Benefits.

     (a) Commencement of Benefits Distribution. Subject to the terms of this
Section 5.5 and Section 6, each Eligible Non-Employee Director shall be entitled
to receive a distribution of his or her Stock Unit Account in the form of shares
of Stock upon his or her termination of service as a director of the Company.

     (b) Manner of Distribution. Upon an Eligible Non-Employee Director’s
termination of service as a director of the Company, the Company shall, subject
to Section 7.2, deliver to the Participant (or his or her Beneficiary, as
applicable) a number of shares of Stock equal to the number of Stock Units (as
adjusted pursuant to Section 6, if applicable) to which the Participant is then
entitled under the terms of this Section 5 of the Plan. Such distribution shall
be made in a lump sum as soon as administratively practicable, but no later than
30 days, following the Participant’s termination of service, unless the
Participant elects in writing, as provided in Section 5.5(c), to receive a
distribution of his or her benefits in respect of such Units in up to ten
substantially equal annual installments.

     (c) Election for Installment Distribution; Changes in Elections. A
Participant may elect to receive his or her benefits in up to ten annual
installments, and to subsequently change any prior distribution election, by
filing a written election with the Committee on a form provided by the
Committee; provided, however, that no such election shall be effective until at
least twelve months after such election is filed with the Committee, and no such
election shall become effective after a Non-Employee Director’s termination of
service. An election made pursuant to this Section 5.5(c) shall not affect the
date of the commencement of benefits. Notwithstanding the foregoing, if the
number of Stock Units credited to a Non-Employee Director’s Stock Unit Account
at the time of the termination of his or her service is less than 1,000, then
his or her benefit under this Section 5 shall be paid in a lump sum.

7



--------------------------------------------------------------------------------



 



Section 6. Changes in Capital Structure.

     Upon or in contemplation of any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split-up, or similar extraordinary dividend distribution (“spin-off”)
in respect of the Common Stock (whether in the form of securities or property);
any exchange of Common Stock or other securities of the Company, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
or a sale of all or substantially all the assets of the Company as an entirety
(“asset sale”); then the Committee shall, in such manner, to such extent (if
any) and at such time as it deems appropriate and equitable in the circumstances
proportionately adjust any or all of (a) the number and type of shares of Common
Stock (or other securities) that thereafter may be made the subject of Options,
Stock Units and Accounts (including the specific maximums and numbers of shares
set forth elsewhere in this Plan), (b) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any or all outstanding
Options and payable in respect of Stock Units, (c) the grant, purchase, or
exercise price of any or all outstanding Options, and the number and type of
Stock Units credited under the Plan, or (d) the securities, cash or other
property deliverable upon exercise of any outstanding Options and payable in
respect of Stock Units or make provision for a cash payment or for the
assumption, substitution or exchange of any or all outstanding Options and Stock
Units or the cash, securities or property deliverable to the holder of any or
all outstanding Options and Stock Units, based upon the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.

     The Committee may adopt such valuation methodologies for outstanding
Options and Stock Units as it deems reasonable in the event of a cash or
property settlement and, in the case of Options, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the
amount payable upon or in respect of such event over the exercise price of the
Option.

     To the extent that any vested Option is not exercised prior to (i) a
dissolution of the Company or (ii) a merger or other corporate event, and no
provision is made for the assumption, conversion, substitution or exchange of
the Option, the Option shall terminate upon the occurrence of such event.

Section 7. Shares Subject To The Plan; Share Limits

     7.1 Shares Available for Issuance. Subject to adjustment under Section 6,
the aggregate number of shares of Stock that may be issued or delivered under
the Plan shall not exceed 250,000 shares. Stock delivered by the Company under
the Plan shall be shares of authorized and unissued shares of Stock and/or
previously issued Stock held as treasury shares and shall be fully paid and
non-assessable when issued. Shares issuable on exercise of Options or payment of
Stock Units shall be reserved for issue, and to the extent that awards terminate
or expire without payment in shares, the shares will be available for subsequent
grants or accretions.

     7.2 Share Limits; Cut Backs. If any grant of an Option or the award or
crediting of Stock Units would cause the sum of the shares of Stock previously
issued and shares issuable

8



--------------------------------------------------------------------------------



 



under outstanding awards under the Plan to exceed the maximum number of shares
authorized under the Plan, the Company shall prorate among the Non-Employee
Directors the grant of new Options or award of Stock Units and allocate the
number of remaining shares available for issuance first to the grant of Options
and second toward the award of Award Units. If and for so long as no available
share authorization remains, no additional Options shall be granted or Stock
Units credited and cash shall be paid in lieu of dividend equivalents under
Sections 4.7 and 5.3 for such duration.

     7.3 Fractional Shares; Minimum Issue. Fractional share interests may be
accumulated but shall not be issued. Cash will be paid or transferred in lieu of
any fractional share interests that remain upon a final distribution under the
Plan. No fewer than 100 shares may be purchased on exercise of an Option at any
one time unless the number purchased is the total number at the time available
for purchase under the Option.

Section 8. Administration

     8.1 The Administrator.

     The Administrator of this Plan shall be the Board as a whole or a Committee
as appointed from time to time by the Board to serve as administrator of this
Plan. The participating members of any Committee so acting shall include, as to
decisions in respect of participants who are subject to Section 16 of the
Exchange Act, only those members who are Non-Employee Directors (as defined in
Rule 16b-3 promulgated under the Exchange Act). Members of the Committee shall
not receive any additional compensation for administration of this Plan.

     8.2 Committee Action.

     A member of the Committee shall not vote or act upon any matter which
relates solely to himself or herself as a Participant in this Plan. Action of
the Committee with respect to the administration of this Plan shall be taken
pursuant to a majority vote or (assuming compliance with Section 8.1) by
unanimous written consent of its members.

     8.3 Rights and Duties; Delegation and Reliance; Decisions Binding.

     Subject to the limitations of this Plan, the Committee shall be charged
with the general administration of this Plan and the responsibility for carrying
out its provisions, and shall have powers necessary to accomplish those
purposes, including, but not by way of limitation, the following:

     (a) To construe and interpret this Plan;

     (b) To resolve any questions concerning the amount of benefits payable to a
Participant (except that no member of the Committee shall participate in a
decision relating solely to his or her own benefits);

     (c) To make adjustments under Section 6 and all other determinations
required by this Plan;

9



--------------------------------------------------------------------------------



 



     (d) To maintain all the necessary records for the administration of this
Plan; and

     (e) To make and publish forms, rules and procedures for the administration
of this Plan.

     The determination of the Committee made in good faith as to any disputed
question or controversy and the Committee’s determination of benefits payable to
Participants, including decisions as to adjustments under Section 6, shall be
conclusive and binding for all purposes of this Plan. In performing its duties,
the Committee shall be entitled to rely on information, opinions, reports or
statements prepared or presented by: (i) officers or employees of the Company
whom the Committee believes to be reliable and competent as to such matters; and
(ii) counsel (who may be employees of the Company), independent accountants and
other persons as to matters which the Committee believes to be within such
persons’ professional or expert competence. The Committee shall be fully
protected with respect to any action taken or omitted by it in good faith
pursuant to the advice of such persons. The Committee may delegate ministerial,
bookkeeping and other non-discretionary functions to individuals who are
officers or employees of the Company.

Section 9. Amendment and Termination; Stockholder Approval

     9.1 Amendment and Termination. Subject to Section 9.2, the Board shall have
the right to amend this Plan in whole or in part from time to time or may at any
time suspend or terminate this Plan; provided, however, that, except as
contemplated by Section 6, no amendment or termination shall cancel or otherwise
adversely affect in any way, without his or her written consent, any
Participant’s rights with respect to Stock Units credited to his or her Accounts
or Options granted; and provided further that neither Section 4 nor any other
provision of the Plan or an award shall be amended to permit the reduction (by
amendment, substitution, cancellation and regrant or other means) of the
exercise price of any Option without prior stockholder approval. Any amendments
authorized hereby shall be stated in an instrument in writing, and all
Participants shall be bound by such amendment. Changes contemplated by Section 6
shall not be deemed to constitute changes or amendments for purposes of this
Section 9.1.

     9.2 Stockholder Approval. The Plan, any grant, election, action, crediting
or vesting prior to stockholder approval, shall be subject to approval of the
Plan by the stockholders of the Company and, to the extent required under
applicable law or listing agency rule, required by the provisions of
Section 9.1, or deemed necessary or advisable by the Board, any amendment to the
Plan shall be subject to stockholder approval.

Section 10. Miscellaneous

     10.1 Limitation on Participants’ Rights. Participation in this Plan shall
not give any person the right to continue to serve as a member of the Board or
any rights or interests other than as expressly provided herein. This Plan shall
create only a contractual obligation on the part of the Company as to such
amounts and shall not be construed as creating a trust or fiduciary relationship
between the Company, the Board, the Committee, and any Participant or other

10



--------------------------------------------------------------------------------



 



person. This Plan, in and of itself, has no assets. Participants shall have only
the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, on their Accounts, and rights no
greater than the right to receive the Common Stock (or equivalent value as a
general unsecured creditor) with respect to Accounts. Participants shall not be
entitled to receive actual dividends or to vote Shares until after delivery of a
certificate representing the Shares.

     10.2 Beneficiaries.

     (a) Beneficiary Designation. Upon forms provided by the Company each
Non-Employee Director may designate in writing the Beneficiary or Beneficiaries
(as defined in Section 10.2(b)) whom such Non-Employee Director desires to
receive any amounts payable under the Plan after his or her death. Beneficiary
designation forms shall be effective on the date that the form is received by
the Corporate Secretary. A Non-Employee Director may from time to time change
his or her designated Beneficiary or Beneficiaries without the consent of such
Beneficiary or Beneficiaries by filing a new designation in writing with the
Corporate Secretary. However, if a married Non-Employee Director wishes to
designate a person other than his or her spouse as Beneficiary, such designation
shall be consented to in writing by the spouse. The Non-Employee Director may
change any election designating a Beneficiary or Beneficiaries without any
requirement of further spousal consent if the spouse’s consent so provides.
Notwithstanding the foregoing, spousal consent shall not be necessary if it is
established that the required consent cannot be obtained because the spouse
cannot be located or because of other circumstances prescribed by the Committee.
The Company and the Committee may rely on the Non-Employee Director’s
designation of a Beneficiary or Beneficiaries last filed in accordance with the
terms of the Plan.

     (b) Definition of Beneficiary. A Participant’s “Beneficiary” or
“Beneficiaries” shall be the person, persons, trust or trusts (or similar
entity) designated by the Participant or, in the absence of a designation,
entitled by will or the laws of descent and distribution to receive the
Participant’s benefits under this Plan in the event of the Participant’s death,
and shall mean the Participant’s executor or administrator if no other
Beneficiary is identified and able to act under the circumstances.

     10.3 Non-Transferability. A Participant’s rights and interests under the
Plan in respect of Options and Stock Units, including amounts payable or Stock
deliverable under or in respect thereof, may not be assigned, pledged, or
transferred except:

     (a) in the event of a Participant’s death, to a designated beneficiary as
provided in Section 10.2(b) above, or in the absence of such designation, by
will or the laws of descent and distribution; or

     (b) in the case of Options, with the consent of the Committee evidenced in
writing or by duly adopted resolution, to certain persons or entities related to
the Participant, including but not limited to members of the Participant’s
immediate family, charitable institutions, or trusts or other entities whose
beneficiaries or beneficial owners are members of the Participant’s immediate
family and/or charitable institutions, pursuant

11



--------------------------------------------------------------------------------



 



to such conditions and procedures as the Committee may establish. Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for essentially estate and/or
tax planning purposes or a gratuitous or donative basis and without
consideration (other than nominal consideration or in exchange for an interest
in a qualified transferee) and only if such transfer would not adversely affect
the Company’s eligibility to use Form S-8 to register under the Securities Act
of 1933, as amended, the offering of shares issuable under the Plan by the
Company.

The above exercise and transfer restrictions shall not apply to transfers to the
Company or transfers pursuant to a court order.

     10.4 Obligations Binding Upon Successors.

     Obligations of the Company under this Plan shall be binding upon successors
of the Company.

     10.5 Governing Law; Severability.

     The validity of this Plan and any agreements entered into under the Plan or
any of its provisions shall be construed, administered and governed in all
respects under the laws of the State of California. If any provisions of this
Plan shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

     10.6 Compliance with Laws.

     This Plan and the offer, issuance and delivery of shares of Common Stock
and/or the payment of benefits under this Plan are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law) and to such approvals by any
listing, agency or any regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under this Plan shall be subject to prior
registration or such restrictions as the Company may deem necessary or desirable
to assure compliance with all applicable legal requirements, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as it may reasonably request to
assure such compliance.

     10.7 Limitations on Rights Associated with Units. A Non-Employee Director’s
Accounts shall be a memorandum account on the books of the Company. The Units
credited to a Non-Employee Director’s Accounts shall be used solely as a device
for the determination of the number of shares of Stock to be distributed to the
Participant in accordance with this Plan following his or her termination of
service as a director of the Company. The Units shall not be treated as property
or as a trust fund of any kind. No Participant shall be entitled to any voting
or other stockholder rights with respect to Units credited under this Plan. The
number of Units credited to a Participant’s Accounts shall be subject to
adjustment in accordance with Section 6 and the terms of this Plan.

12



--------------------------------------------------------------------------------



 



     10.8 Plan Construction.

     It is the intent of the Company that transactions pursuant to this Plan
satisfy and be interpreted in a manner that satisfies the applicable conditions
for exemption under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”)
so that, to the extent consistent therewith, the crediting of Units and the
payment of Stock as well as grants of Options will be entitled to the benefits
of Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder.

     10.9 Headings Not Part of Plan.

     Headings and subheadings in this Plan are inserted for reference only and
are not to be considered in the construction of the provisions hereof.

13



--------------------------------------------------------------------------------



 



CERTIFICATION

     The undersigned Secretary of the Company certifies that the foregoing
constitutes a complete and correct copy of the 2003 Non-Employee Directors Stock
Plan adopted on                           , 2003 by the Board of Directors of
American States Water Company.

                                                         
Secretary

Date:                                      

14



--------------------------------------------------------------------------------



 



2003 NON-EMPLOYEE DIRECTORS STOCK PLAN

TABLE OF CONTENTS

                      Page
SECTION 1.
       GENERAL DESCRIPTION     2  
SECTION 2.
       DEFINITIONS     2  
SECTION 3.
       EFFECTIVE DATE; DURATION     4  
SECTION 4.
       STOCK OPTION AWARDS     4  
4.1
  Annual Award     4  
4.2
  Maximum Number of Shares.     5  
4.3
  Option Price.     5  
4.4
  Option Period and Exercisability.     5  
4.5
  Termination of Directorship.     5  
4.6
  Option Agreements.     5  
4.7
  Dividend Equivalent Credits to Option Dividend Equivalent Accounts.     5  
SECTION 5.
       STOCK UNITS AWARDS     6  
5.1
  2003 Awards     6  
5.2
  Annual Award     6  
5.3
  Crediting of Dividend Equivalents to Stock Unit Accounts     7  
5.4
  Units and Other Amounts Vest Immediately     7  
5.5
  Distribution of Benefits     7  
SECTION 6.
       CHANGES IN CAPITAL STRUCTURE     8  
7.1
  Shares Available for Issuance.     8  
7.2
  Share Limits; Cut Backs.     8  
7.3
  Fractional Shares; Minimum Issue.     9  
SECTION 8.
       ADMINISTRATION     9  
8.1
  The Administrator     9  
8.2
  Committee Action     9  
8.3
  Rights and Duties; Delegation and Reliance; Decisions Binding     9  
SECTION 9.
       AMENDMENT AND TERMINATION; STOCKHOLDER APPROVAL     10  
9.1
  Amendment and Termination     10  
9.2
  Stockholder Approval     10  
SECTION 10.
       MISCELLANEOUS     10  

-i-



--------------------------------------------------------------------------------



 



                      Page
10.1
  Limitation on Participants’ Rights     10  
10.2
  Beneficiaries     11  
10.3
  Non-Transferability     11  
10.4
  Obligations Binding Upon Successors.     12  
10.5
  Governing Law; Severability     12  
10.6
  Compliance with Laws     12  
10.7
  Limitations on Rights Associated with Units     12  
10.8
  Plan Construction     13  
10.9
  Headings Not Part of Plan     13  

-ii-